Citation Nr: 1804861	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma.

2.  Entitlement to service connection for a left arm condition.  

3.  Entitlement to service connection for depression.

4.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative joint disease. 

5.  Entitlement to an initial rating in excess of 30 percent from August 11, 2004, and a rating in excess of 50 percent from December 18, 2013, for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date prior to December 18, 2013, for a total disability rating based on individual employability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1992.   

This appeal comes to the Board of Veterans' Appeals (Board) from October 2010 (PTSD), April 2013 (cervical spine), January 2014 (depression and TDIU), and June 2014 (glaucoma and left arm) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's claim for a rating in excess of 30 percent for PTSD in November 2012 in order to provide the Veteran with a statement of the case (SOC).  Thereafter, the RO increased the Veteran's PTSD rating to 50 percent, effective December 18, 2013.  See January 2014 Rating Decision.  However, as this was not a grant of full benefits, the issue remains on appeal and to date, an SOC has not been issued on the matter.  Therefore, the Board must again remand for SOC.  See Manlicon v. West, 12 Vet App 238 (1999).  

In his January 2014 VA Form 9 for his claim for increased rating for cervical spine disability, the Veteran reported that due to his service-connected disability, he is unable to work; thereby making his claim for entitlement TDIU part and parcel of the increased rating for cervical spine claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of TDIU is inextricably intertwined with the increased rating claim on appeal, it must also be remanded.  

The Board notes that the record includes notice of disagreements (NODs) for glaucoma, left arm, depression, and earlier effective date for a TDIU.  As no SOCs have been issued on the matters, they are also remanded for a SOC.

The Veteran testified during a January 2014 hearing before a Decision Review Officer (DRO).  A transcript of this hearing is included in the claims file.

The Board regrets the additional delay, but the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Glaucoma

By way of history, in a November 2003 Board decision, the Board denied entitlement to service connection for glaucoma and the decision became final.  Since then, in a June 2014 rating decision, the RO indicated that a September 2013 request to reopen a previous claim for glaucoma was received and the RO confirmed and continued the previous denial of service connection for glaucoma.  Thereafter, the Veteran filed a July 2014 NOD.  However, to date, no SOC has been provided to the Veteran on the matter.  Thus, a remand is again necessary.

Left Arm

In a June 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left arm condition.  Thereafter, the Veteran filed a July 2014 NOD.  However, to date, an SOC has not been issued to the Veteran on the matter and remand is necessary.

Depression

In a January 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for depression.  Thereafter, the Veteran filed a January 2014 NOD.  To date, no SOC has been issued on the matter.  Thus, a remand is warranted to provide the Veteran a SOC.  

Cervical Spine

The Veteran filed an April 2013 NOD with the assignment of his 20 percent rating for cervical spine disability.  Thereafter, the Veteran was afforded a December 2013 VA neck (cervical spine) examination to assess the nature and severity of his cervical spine disability.  

During the December 2013 VA neck examination, the VA examiner reported there is additional limitation of functional ability during flare-ups or repeated use over time, but stated that an estimate as to the degree of additional range of motion loss because could not be offered without speculation because this will depend on the of activities performed and severity of pain experienced by the Veteran.  

Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that examiners have to offer opinions with respect to the additional limitation of motion during flare-ups based on estimates derived from information procured from relevant sources, including a veteran's lay statements.  The Court explained that an examiner must do all that reasonably could be done in order to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court held in that case that the VA examination was inadequate because the examiner, although acknowledging that the veteran in that case was not suffering from a flare-up at the time of the examination, failed to ascertain adequate information such as frequency, duration, characteristics, severity, or functional loss regarding flare-ups in order to provide the requested opinion.
The Board finds the December 2013 VA examination report in this case presents similar facts to the Sharp case.  Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the manifestations and severity of his service-connected cervical spine disability, to include an adequate discussion of functional loss due to flare-ups.

PTSD

In a November 2012 Board remand, the Board indicated that the Veteran filed a timely NOD with an October 2010 rating decision awarding service connection for PTSD and assigning an initial 30 percent evaluation, effective August 11, 2004, but no SOC was issued to the Veteran.  Therefore, the Board remanded the matter in order to issue a SOC.  Thereafter, in a January 2014 rating decision, the RO granted an increased rating for PTSD to 50 percent, effective December 18, 2013.  However, to date, no SOC has been provided to the Veteran on the matter.  Thus, a remand is again necessary. 

TDIU

In his January 2014 VA Form 9 for his claim for increased rating for cervical spine disability, the Veteran reported that due to his service-connected disability, he is unable to work; thereby making his claim for entitlement TDIU part and parcel of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of TDIU is inextricably intertwined with the increased rating claim on appeal, it must also be remanded.  The Board notes that in a January 2014 rating decision, the RO granted TDIU and assigned an effective date of December 18, 2013.  However, in his January 2014 NOD the Veteran reported that he put in a claim for unemployability in 1991 and indicated that he has not worked since then.  Accordingly, the issue of entitlement to an effective date prior to December 18, 2013, for a TDIU, has been raised and is remanded for SOC.  See January 2014 NOD. 

Lastly, outstanding private and VA treatment records should also be secured on remand.  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case (SOC) with respect to the issues of reopening his claim of entitlement to service connection for glaucoma; entitlement to service connection for depression and left arm condition; increased rating for PTSD disability; and effective date prior to December 18, 2013, for a TDIU.  Inform the Veteran of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

2.  With the Veteran's assistance and authorization, as appropriate, undertake appropriate development to obtain any outstanding pertinent private treatment records, including records of treatment or examination identified by the Veteran.  These records should be associated with the claims file and any negative attempts should be documented.

3.  Obtain outstanding VA treatment records and associated them with the claims file.  

4.  Then, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected cervical spine disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinions with supporting rationale as to the following inquiries:

(a) The examiner should provide an opinion as to the full range of motion of the cervical spine throughout the appeal period: in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to provide such an opinion, he or she should clearly explain the basis for that conclusion.

(b) The examiner should describe all pertinent symptomatology associated with the Veteran's cervical spine disability.  

(c) Considering the Veteran's reported history, the examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups, including the frequency, duration, characteristics, severity, or functional loss regarding flare-ups.  The VA examiner should put forth best efforts in estimating the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss based on all information procured from relevant sources, including the Veteran's lay statements.  A rationale should be provided for this conclusion, with specific consideration of what extent, if any, flare-ups affect functional impairment.  

If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion; however, the VA examiner should not provide as reason that at the time of the examination, the Veteran is not experiencing a flare-up or being observed after repeated use over time.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted, and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a supplemental statement of the case (SSOC) to the Veteran and his representative before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




